DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I: claim(s) 1-7, drawn to a tactile diagnostic part.
Group II: claim(s) 8-12, drawn to a non-transitory computer readable storage medium.
Group III: claim(s) 13-15, drawn to a method.

Group I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of the following: 
“an array of a plurality of tactile diagnostic parts to diagnose a printing variability in different locations of a print bed of a three dimensional printer before printing a part, wherein each one of the plurality of tactile diagnostic parts, comprises: 
a first component comprising a flexible exterior shell; and 
a second component comprising a resistive structure inside of the flexible exterior shell of the first component.” 
Guo (Guo S-Z et al., “3D Printed Stretchable Tactile Sensors,” Advanced Materials 2017, 29, 1701218) teaches a 3D printed stretchable tactile sensor (i.e., a tactile diagnostic part) (abstract), and the sensor comprises a first component (75 % Ag/Silicone) comprising a flexible exterior shell (bottom electrode and top electrode); and a second component (68 % Ag/Silicone) comprising a resistive structure (like a spring) inside of the flexible exterior shell of the first component (between the bottom electrode and top electrode) (page 2, FIGURE 1). Guo also teaches that it is desirable to scale up the sensor to an array configuration of several pixels to collect spatially resolved pressure information (page 6, column 1, 1st paragraph). Although Guo does not explicitly teach that “to diagnose a printing variability in different locations of a print bed of a three dimensional printer before printing a part,” the limitation relates to 
Thus, this common technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Guo. 

During a telephone conversation with Jeffrey Woodworth on 12/21/2021, a provisional election was made without traverse to prosecute the invention of Group II, claims 8-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-7 and 13-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20170050380 A1, herein after Chang) in view of Guo (Guo S-Z et al., “3D Printed Stretchable Tactile Sensors,” Advanced Materials 2017, 29, 1701218).
Regarding claim 8, Chang teaches a 3D printing device and a printing correction method adapted to the 3D printing device having a printing platform (abstract).  Chang teaches a non-transitory computer readable storage medium (computation device 20, control unit 140, a transmission interface, and a storage unit) encoded with instructions executable by a processor (¶ [0020], ¶ [0025], ¶ [0026]), the non-transitory computer-readable storage medium comprising: 
instructions to receive a request to print a part (¶ [0020]: the 3D printing device 10 is adapted to printing a 3D model according to printing information provided by a computation device 20. In general, the computation ; 
instructions to receive an adjustment (after the tilt variation of the printing platform 110 is obtained, it is determined whether to correct the printing platform 110 according to the tilt variation of the printing platform 110 (step S450)) to the request to print the part in response to a diagnosis of a printing variability (e.g., tilt variation of the printing platform) in different locations of a print bed (printing platform 110) obtained from a detection unit 120 and a detection probe 130 (¶ [0021]: the printing platform 110 includes a carrying surface 112, and the detection unit 120 is disposed at one side of the printing platform 110 relative to the carrying surface 112, and in the present embodiment, the printing platform 110 and the detection unit 120 are, for example, integrated in one flat panel; ¶ [0022]: the detection unit 120 produces a quasi-static electric field on the carrying surface 112 of the printing platform 110, or even produces a quasi-static electric near field, and detects an electric field variation in real-time; ¶ [0025]: the control unit 140 is configured to receive the ; and 
instructions to print the part with the adjustment (¶ [0006]: during a 3D printing process, a tilt situation of a printing platform used for carrying a 3D model is an important variable that influences the printing quality; ¶ [0010]: the aforementioned printing correction method and the 3D printing device may implement correcting the printing platform without manual operation, and detect the whole tilt situation of the printing platform in a more deep and subtle way, so as to achieve a good correction effect; ¶ [0022]: the detection unit 120 detects an electric field variation or a magnetic field variation in real-time; of note, although Chang does not explicitly teach the instructions to print the part with the adjustment, it would be obvious to one of ordinary skill in the art Chang’s method and apparatus enable to print a part with correction of the tilt variation of the printing platform 110 during the 3D printing process even in real-time).
However, Chang does not specifically teach that the storage medium comprises instructions to print an array of a plurality of tactile diagnostic parts based on the part, wherein each one of the plurality of tactile diagnostic parts, comprises a first component comprising a flexible exterior shell and a second component comprising a resistive structure inside of the flexible exterior shell of the first component; 
Guo teaches a 3D printed stretchable tactile sensor (i.e., a tactile diagnostic part) (abstract), and the sensor comprises a first component (75 % Ag/Silicone) comprising a flexible exterior shell (bottom electrode and top electrode); and a second component (68 % Ag/Silicone) comprising a resistive structure (like a spring) inside of the flexible exterior shell of the first component (between the bottom electrode and top electrode) (page 2, FIGURE 1). Guo also teaches that it is desirable to scale up the sensor to an array configuration of several pixels to collect spatially resolved pressure information, and for the purpose of demonstration, a 5 X 5 pixel array with a total area of 1 X 1 cm2 is fabricated (page 6, column 1, 1st paragraph). Moreover, Guo teaches that 3D printing technologies typically employ a computer-controlled positioning stage whose motion is derived from a prescribed computer-generated pattern in order to directly create desired 3D micro and macrostructures from raw materials and inks, including the ability to construct complex, customized 3D geometries (page 1, column 2, last paragraph), and Guo uses a custom-built 3D printer (AGS 1000, Aerotech) (page 6, column 2, 1st new paragraph). Thus, it would be obvious to one of ordinary skill in the art that the printing of the stretchable tactile sensor was carried out using a computer-controlled printer having a non-transitory computer readable storage medium with the instruction to print the array of the tactile sensors. 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify or the printing platform embedding the detection unit of Chang to further include the 3D-printed tactile sensor array as taught by Guo in order to yield known results or a reasonable expectation of successful results of collecting spatially Guo: derived from page 6, column 1, 1st paragraph).
Regarding claim 9, modified Chang teaches that different dimensions for the plurality of tactile diagnostic parts are stored for different parts (Guo: page 6, column 1, 1st paragraph: for the purposes of this demonstration, we fabricated a 5 × 5 pixel array with a total area of 1 × 1 cm2, and importantly, our technique could be capable of providing large area and facile processing for 3D sensors or wearable biomedical devices; of note, thus, it would be obvious to one of ordinary skill in the art to modify the dimensions of the plurality of the tactile sensors in consideration of an area of interest to collect spatially resolved pressure information over the area, and the dimension information is stored in the computer storage medium). Also, see MPEP 2144.04 IV. A. (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device). Thus, modified Chang teaches all the claimed limitations, and the motivation to combine applied to claim 8 equally applies here.
Regarding claim 10, modified Chang teaches that the instructions to print the array of the plurality of tactile diagnostic parts based on the part is based on a resolution and a size of the part (Guo: page 6, column 1, 1st paragraph: for the purposes of this demonstration, we fabricated a 5 × 5 pixel array with a total area of 1 × 1 cm2, and our technique could be capable of providing large area and facile processing for 3D sensors or wearable biomedical devices). Although Guo does not explicitly teach that the instructions to print the array of the plurality of tactile diagnostic parts based on the part is based on a resolution of the part, it would be obvious to one of ordinary skill in the art to dispose at least one sensing unit (i.e., here, a tactile diagnostic part) in one unit area/volume of a desired resolution of a building object (i.e., here, the part) in order to obtain a spatially resolved pressure information over the building area (i.e., here, print bed) wherein the building object is fabricated. Thus, modified Chang teaches all the claimed limitations, and the motivation to combine applied to claim 8 equally applies here.
Regarding claim 12, modified Chang teaches the adjustment comprises specifying a location on the print bed to print the part (Chang: ¶ [0027]-¶ [0034], ¶ [0038]-¶ [0039]: printing correction method, as shown FIGURES 4, 6; of note, as correcting (i.e., adjustment) a tilt situation of a printing platform used for carrying a 3D model during the 3D printing process, the correction specified a location on the printing platform to print the 3D model; Guo: page 6, column 1, 1st paragraph; the array of the tactile sensors collect spatially resolved (i.e., location-specific) pressure information over the area of the array). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chang and Guo as applied to claim 8 above, and further in view of Pax (US 20120189729 A1).
Regarding claim 11, modified Chang teaches all the limitations but does not specifically teach that the adjustment comprises changing an amount of heat at a location associated with one of the plurality of tactile diagnostic parts.
Pax teaches a 3D fabrication device having a multi-extruder (abstract, claim 11). The 3D printing device include a build platform that receives an object formed of a build material extruded form the nozzle, and the build platform 102 may include a thermal element 130 that controls the temperature of the build platform 102 through one or more active devices 132 such as resistive elements that convert electrical current into heat, and the thermal element 130, and thus, the thermal element 130 may be a heating element that provides active heating to the build platform 102, a cooling element that provides active cooling to the build platform 102, or a combination of these, and the heating element 130 may be coupled in a communicating relationship with the controller 110 in order for the controller 110 to controllably impart heat to or remove heat from the surface 116 of the build platform 102 (¶ [0011]; FIGURE 1). A variety of additional sensors and other components may be usefully incorporated into the printer 100, and these other components are generally depicted as other hardware 134, and the other hardware 134 may include a temperature sensor positioned to sense a temperature of the surface of the build platform 102, such as a thermistor or the like embedded within or attached below the surface of the build platform 102, and this may also or instead include an infrared detector or the like directed at the surface 116 of the build platform or any other suitable temperature sensing arrangement (¶ [0020]). 
Therefore, it would be obvious to one of ordinary skill in the art to modify the printing platform embedding an array of tactile sensors of modified Chang to further Pax in order to yield known results or a reasonable expectation of successful results of controlling the temperature of the printing platform through one or more thermally active device 132 during a 3D printing process for better handling of de posited multiple build materials (i.e., thus, detected at a location associated with the tactile diagnostic parts) from the multi-extruder on the printing platform (by such as cooling, heating, or curing) (Pax: derived from ¶ [0001], ¶ [0002], ¶ [0011]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goldfine (US 20180264590 A1) teaches in situ additive manufacturing process sensing and control including post process NDT (abstract, ¶ [0041]). 
Medalsy (US 20200147881 A1) teaches a 3D printing system (abstract), and the system includes a tension sensor (e.g., a strain gauge) which may be affixed to a surface of the radiation-transparent flexible membrane and configured to measure a tension of the radiation-transparent flexible membrane (¶ [0010]). The Examiner acknowledges that this US publication does not have an earlier effective filing date than the Instant Application. 
En (US 20210407760 A1) teaches a beam adjustment method and 3D powder bed fusion additive manufacturing apparatus, and the beam adjustment method includes installing, on an irradiation surface to which an electron beam is radiated, a 
Greene (US 20210362430 A1) teaches a system and a method of detecting failed bed adhering for 3D printer, and the printer includes one or more capacitance sensors 134 coupled to the print surface (abstract, FIGURES 2, 3). The Examiner acknowledges that this US publication does not have an earlier effective filing date than the Instant Application.
Norfolk (US 20200346405 A1) teaches a system and a device for quality monitoring of additive manufacturing processes (abstract). After an adequate amount of protective metal has been printed over the sensor or sensor array, the metal surface of the cover is milled flat and the sensing device is placed in a traditional additive manufacturing machine as the build platform (¶ [0021]). The Examiner acknowledges that this US publication does not have an earlier effective filing date than the Instant Application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        



/LEITH S SHAFI/Primary Examiner, Art Unit 1744